Case 2:21-cv-01816 Document 1-21 Filed 02/26/21 Page 1 of 8 Page ID #:252




               EXHIBIT U
Amgen To Make Repatha® (evolocumab) Available Exclusively At Its ...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
                       Case 2:21-cv-01816 Document 1-21 Filed 02/26/21 Page 2 of 8 Page ID #:253




         INVESTORS



                                                                                                    View printer-friendly version




                       Repatha Original List Price Option Will be Discontinued Effective Dec. 31, 2019
               Almost Half of All Medicare Patients Will Have an Affordable, Low Fixed Copay in 2020
         THOUSAND OAKS, Calif., Oct. 24, 2019 /PRNewswire/ -- Amgen (NASDAQ:AMGN) today announced
         that effective Dec. 31, 2019, Repatha® (evolocumab), an innovative treatment for patients with high
         cholesterol and cardiovascular disease proven to reduce heart attacks and strokes, will be distributed
         exclusively at the 60% lower list price of $5,850 per year and will no longer be available at its original
         list price.

         "One year ago, Amgen announced a commitment to improve patient affordability, particularly for
         Medicare patients, in order to ensure that every patient who needs Repatha, gets Repatha. The
         discontinuation of the original list price option is a critical step in delivering on this commitment," said
         Murdo Gordon, executive vice president of Global Commercial Operations at Amgen.

         Amgen introduced the lower list priced option of Repatha in October 2018 to reduce out-of-pocket
         costs, especially for Medicare patients. To minimize disruption in the supply chain and allow time for
         payers and pharmacy benefit managers (PBMs) to modify existing contracts, Amgen continued to offer

1 of 7                                                                                                                     1/27/2021, 8:14 AM
Amgen To Make Repatha® (evolocumab) Available Exclusively At Its ...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
                   Case
         the original      2:21-cv-01816
                      list price            Document
                                 option of Repatha.    1-21 contracting,
                                                    Through Filed 02/26/21  Page
                                                                         Amgen   3 of 8 Page
                                                                               continues       IDall
                                                                                         to offer #:254
                                                                                                     PBMs and
         health plans equivalent or better net pricing on the lower list price option of Repatha.

         "We have seen significant improvements in access and affordability, but not all Medicare patients are
         benefitting from these improvements because some Medicare Part D plans have not transitioned to the
         lower list price option of Repatha. Almost half of all Medicare patients who are prescribed Repatha will
         have an affordable co-pay of less than $50 in 2020, but that means that the other half will still face
         affordability challenges that need to be addressed. We are discontinuing the original list price option so
         that payers and Medicare Part D health plans have clarity and can do their part: cover the lower list
         price option of Repatha to help every patient prescribed Repatha fill their prescription at an affordable,
         low fixed dollar co-pay," continued Gordon.

         A recent observational study sponsored by the Familial Hypercholesterolemia (FH) Foundation
         published in Circulation: Cardiovascular Quality and Outcomes showed that patients who were unable
         to get their prescribed PCSK9 inhibitor experienced more cardiovascular (CV) events than patients
         who received their prescription. Furthermore, women, minorities and individuals with low incomes were
         more likely to have rejected or unfilled prescriptions.

         "Heart disease is a leading public health issue in the U.S. When individuals with established heart
         disease and FH face obstacles to getting their prescribed lipid-lowering medications, it has devastating
         effects on their health. We are pleased that Amgen is taking this additional step to remove barriers
         that stand in the way of patients getting the care they need," said Katherine A. Wilemon, founder and
         chief executive officer of the FH Foundation.

         Amgen will work with payers, wholesalers and pharmacies to phase out supply of the original list price
         national drug codes (NDCs) through the remainder of 2019 and to return any remaining inventory of
         the discontinued NDCs in 2020.

         Burden of Cardiovascular Disease
         Cardiovascular disease (CVD) remains one of the most pressing public health issues in the U.S., with
         someone in the country experiencing a heart attack every 40 seconds.1 LDL-Cholesterol, also known
         as bad cholesterol, is one of the most important modifiable risk factors for having a heart attack.2,3
         About seven out of 10 adults in the U.S. with CVD have elevated LDL-C, despite optimal lipid-lowering
         treatment.4 Additionally, 43% of patients who have had a CV event, such as heart attack, will have at
         least one new event within two years.5,6 Professional guidelines around the world, including the
         American Heart Association , the American College of Cardiology and the European Society of
         Cardiology call for more intensive reduction of LDL-C.7,8 The guidelines confirm the lower the LDL-C
         value, the lower the risk of future CV events for patients with CVD, and recommend intensive lipid-
         lowering treatment for very high-risk patients.

         About Repatha® (evolocumab)
2 of 7                                                                                                                     1/27/2021, 8:14 AM
Amgen To Make Repatha® (evolocumab) Available Exclusively At Its ...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
                  Case
         Repatha is     2:21-cv-01816
                    a human  monoclonalDocument   1-21inhibits
                                        antibody that    Filed proprotein
                                                               02/26/21 convertase
                                                                          Page 4 of 8subtilisin/kexin
                                                                                       Page ID #:255  type 9
         (PCSK9). Repatha binds to PCSK9 and inhibits circulating PCSK9 from binding to the low-density
         lipoprotein (LDL) receptor (LDLR), preventing PCSK9-mediated LDLR degradation and permitting
         LDLR to recycle back to the liver cell surface. By inhibiting the binding of PCSK9 to LDLR, Repatha
         increases the number of LDLRs available to clear LDL from the blood, thereby lowering LDL-C levels.

         Repatha is approved in more than 60 countries, including the U.S., Japan, Canada and in all 28
         countries that are members of the European Union. Applications in other countries are pending.

         Important U.S. Product Information
         Repatha is a PCSK9 (proprotein convertase subtilisin/kexin type 9) inhibitor antibody indicated:

              to reduce the risk of myocardial infarction, stroke, and coronary revascularization in
              adults with established cardiovascular disease.
              as an adjunct to diet, alone or in combination with other lipid-lowering therapies (e.g.,
              statins, ezetimibe), for treatment of adults with primary hyperlipidemia (including
              heterozygous familial hypercholesterolemia [HeFH]) to reduce low-density lipoprotein
              cholesterol (LDL-C).
              as an adjunct to diet and other LDL-lowering therapies (e.g., statins, ezetimibe, LDL
              apheresis) in patients with homozygous familial hypercholesterolemia (HoFH) who
              require additional lowering of LDL-C.

         The safety and effectiveness of Repatha have not been established in pediatric patients with HoFH
         who are younger than 13 years old or in pediatric patients with primary hyperlipidemia or HeFH.

         Important U.S. Safety Information
         Contraindication: Repatha is contraindicated in patients with a history of a serious hypersensitivity
         reaction to Repatha. Serious hypersensitivity reactions including angioedema have occurred in
         patients treated with Repatha.

         Allergic reactions: Hypersensitivity reactions (e.g. angioedema, rash, urticaria) have been reported in
         patients treated with Repatha, including some that led to discontinuation of therapy. If signs or
         symptoms of serious allergic reactions occur, discontinue treatment with Repatha, treat according to
         the standard of care, and monitor until signs and symptoms resolve.

         Adverse reactions: The most common adverse reactions (>5% of patients treated with Repatha and
         occurring more frequently than placebo) were: nasopharyngitis, upper respiratory tract infection,
         influenza, back pain, and injection site reactions.

         From a pool of the 52-week trial and seven 12-week trials: Local injection site reactions occurred in
         3.2% and 3.0% of Repatha-treated and placebo-treated patients, respectively. The most common
         injection site reactions were erythema, pain, and bruising.
3 of 7                                                                                                                     1/27/2021, 8:14 AM
Amgen To Make Repatha® (evolocumab) Available Exclusively At Its ...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
                    Case 2:21-cv-01816
         Allergic reactions               Document
                            occurred in 5.1%        1-21
                                             and 4.7%      Filed 02/26/21 and
                                                       of Repatha-treated Page  5 of 8 Page IDpatients,
                                                                              placebo-treated  #:256

         respectively. The most common allergic reactions were rash (1.0% versus 0.5% for Repatha and
         placebo, respectively), eczema (0.4% versus 0.2%), erythema (0.4% versus 0.2%), and urticaria (0.4%
         versus 0.1%).

         The most common adverse reactions in the Cardiovascular Outcomes Trial (>5% of patients treated
         with Repatha and occurring more frequently than placebo) were: diabetes mellitus (8.8% Repatha,
         8.2% placebo), nasopharyngitis (7.8% Repatha, 7.4% placebo), and upper respiratory tract infection
         (5.1% Repatha, 4.8% placebo).

         Among the 16,676 patients without diabetes mellitus at baseline, the incidence of new-onset diabetes
         mellitus during the trial was 8.1% in patients assigned to Repatha compared with 7.7% in those
         assigned to placebo.

         Homozygous Familial Hypercholesterolemia (HoFH): The adverse reactions that occurred in at
         least two patients treated with Repatha and more frequently than placebo were: upper respiratory tract
         infection, influenza, gastroenteritis, and nasopharyngitis.

         Immunogenicity: Repatha is a human monoclonal antibody. As with all therapeutic proteins, there is a
         potential for immunogenicity with Repatha.

         Please contact Amgen Medinfo at 800-77-AMGEN (800-772-6436) or 844-REPATHA (844-737-2842)
         regarding Repatha® availability or find more information, including full Prescribing Information,
         at www.amgen.com and www.Repatha.com.

         About Amgen in the Cardiovascular Therapeutic Area
         Building on more than three decades of experience in developing biotechnology medicines for patients
         with serious illnesses, Amgen is dedicated to addressing important scientific questions to advance
         care and improve the lives of patients with cardiovascular disease, the leading cause of morbidity and
         mortality worldwide. Amgen's research into cardiovascular disease, and potential treatment options, is
         part of a growing competency at Amgen that utilizes human genetics to identify and validate certain
         drug targets. Through its own research and development efforts, as well as partnerships, Amgen is
         building a robust cardiovascular portfolio consisting of several approved and investigational molecules
         in an effort to address a number of today's important unmet patient needs, such as high cholesterol
         and heart failure.

         About Amgen
         Amgen is committed to unlocking the potential of biology for patients suffering from serious illnesses
         by discovering, developing, manufacturing and delivering innovative human therapeutics. This
         approach begins by using tools like advanced human genetics to unravel the complexities of disease
         and understand the fundamentals of human biology.
4 of 7                                                                                                                     1/27/2021, 8:14 AM
Amgen To Make Repatha® (evolocumab) Available Exclusively At Its ...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
                 Case 2:21-cv-01816
         Amgen focuses on areas of highDocument 1-21 need
                                        unmet medical Filedand
                                                            02/26/21  Page
                                                               leverages its 6biologics
                                                                               of 8 Page  ID #:257
                                                                                        manufacturing
         expertise to strive for solutions that improve health outcomes and dramatically improve people's lives.
         A biotechnology pioneer since 1980, Amgen has grown to be the world's largest independent
         biotechnology company, has reached millions of patients around the world and is developing a pipeline
         of medicines with breakaway potential.

         For more information, visit www.amgen.com and follow us on www.twitter.com/amgen.

         Forward-Looking Statements
         This news release contains forward-looking statements that are based on the current expectations and
         beliefs of Amgen. All statements, other than statements of historical fact, are statements that could be
         deemed forward-looking statements, including any statements on the outcome, benefits and synergies
         of the acquisition of Otezla® (apremilast), including anticipated Otezla sales growth and the timing of
         non-GAAP EPS accretion, as well as estimates of revenues, operating margins, capital expenditures,
         cash, other financial metrics, expected legal, arbitration, political, regulatory or clinical results or
         practices, customer and prescriber patterns or practices, reimbursement activities and outcomes and
         other such estimates and results. Forward-looking statements involve significant risks and
         uncertainties, including those discussed below and more fully described in the Securities and
         Exchange Commission reports filed by Amgen, including our most recent annual report on Form 10-K
         and any subsequent periodic reports on Form 10-Q and current reports on Form 8-K. Unless otherwise
         noted, Amgen is providing this information as of the date of this news release and does not undertake
         any obligation to update any forward-looking statements contained in this document as a result of new
         information, future events or otherwise.

         No forward-looking statement can be guaranteed and actual results may differ materially from those
         we project. Our results may be affected by our ability to successfully market both new and existing
         products domestically and internationally, clinical and regulatory developments involving current and
         future products, sales growth of recently launched products, competition from other products including
         biosimilars, difficulties or delays in manufacturing our products and global economic conditions. In
         addition, sales of our products are affected by pricing pressure, political and public scrutiny and
         reimbursement policies imposed by third-party payers, including governments, private insurance plans
         and managed care providers and may be affected by regulatory, clinical and guideline developments
         and domestic and international trends toward managed care and healthcare cost containment.
         Furthermore, our research, testing, pricing, marketing and other operations are subject to extensive
         regulation by domestic and foreign government regulatory authorities. We or others could identify
         safety, side effects or manufacturing problems with our products, including our devices, after they are
         on the market. Our business may be impacted by government investigations, litigation and product
         liability claims. In addition, our business may be impacted by the adoption of new tax legislation or
         exposure to additional tax liabilities. If we fail to meet the compliance obligations in the corporate
         integrity agreement between us and the U.S. government, we could become subject to significant

5 of 7                                                                                                                     1/27/2021, 8:14 AM
Amgen To Make Repatha® (evolocumab) Available Exclusively At Its ...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
         sanctions.Case  2:21-cv-01816
                    Further,             Document
                             while we routinely obtain1-21  Filed
                                                        patents for02/26/21  Page
                                                                    our products   7 of
                                                                                 and    8 Page ID
                                                                                     technology, the#:258
                                                                                                      protection
         offered by our patents and patent applications may be challenged, invalidated or circumvented by our
         competitors, or we may fail to prevail in present and future intellectual property litigation. We perform a
         substantial amount of our commercial manufacturing activities at a few key facilities, including in
         Puerto Rico, and also depend on third parties for a portion of our manufacturing activities, and limits on
         supply may constrain sales of certain of our current products and product candidate development. We
         rely on collaborations with third parties for the development of some of our product candidates and for
         the commercialization and sales of some of our commercial products. In addition, we compete with
         other companies with respect to many of our marketed products as well as for the discovery and
         development of new products. Discovery or identification of new product candidates or development of
         new indications for existing products cannot be guaranteed and movement from concept to product is
         uncertain; consequently, there can be no guarantee that any particular product candidate or
         development of a new indication for an existing product will be successful and become a commercial
         product. Further, some raw materials, medical devices and component parts for our products are
         supplied by sole third-party suppliers. Certain of our distributors, customers and payers have
         substantial purchasing leverage in their dealings with us. The discovery of significant problems with a
         product similar to one of our products that implicate an entire class of products could have a material
         adverse effect on sales of the affected products and on our business and results of operations. Our
         efforts to acquire other companies or products and to integrate the operations of companies we have
         acquired may not be successful. A breakdown, cyberattack or information security breach could
         compromise the confidentiality, integrity and availability of our systems and our data. Our stock price is
         volatile and may be affected by a number of events. Our business performance could affect or limit the
         ability of our Board of Directors to declare a dividend or our ability to pay a dividend or repurchase our
         common stock. We may not be able to access the capital and credit markets on terms that are
         favorable to us, or at all.

         CONTACT: Amgen, Thousand Oaks
         Jessica Akopyan, 805-447-0974 (media)
         Trish Hawkins, 805-447-5631 (media)
         Arvind Sood, 805-447-1060 (investors)

         References

            1. Benjamin EJ, et al. Circulation. 2017;135:e146-e603.
            2. Goldstein JL, et al. Arterioscler Thromb Vasc Biol. 2009;29(4):431-438.
            3. Yusuf S, et al. Lancet. 2004;364:937-952.
            4. Data on File, Amgen; 2018.
            5. Data on File, Amgen; 2018.
            6. Punekar R, Fox KM, Richhariya A, et al. Burden of first and recurrent cardiovascular
               events among patients with hyperlipidemia. Clin Cardiol. 2015;38:483-491.

6 of 7                                                                                                                     1/27/2021, 8:14 AM
Amgen To Make Repatha® (evolocumab) Available Exclusively At Its ...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
                Case
           7. Mach    2:21-cv-01816
                   F, et al. EuropeanDocument 1-21 Filed
                                      Heart Journal.     02/26/21 Page 8 of 8 Page ID #:259
                                                     2019;ehz455.
           8. Grundy SM, et al. JACC. 2018; 1-80.




           View original content to download multimedia:http://www.prnewswire.com/news-releases/amgen-to-
         make-repatha-evolocumab-available-exclusively-at-its-lower-list-price-option-in-2020-300944424.html

         SOURCE Amgen




7 of 7                                                                                                                     1/27/2021, 8:14 AM
